Title: From George Washington to Clement Biddle, 27 February 1798
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon 27th Feby 1798

In the latter end of Jany I acknowledged the receipt of your letter of the 16th of that month; writing you fully relative to several matters; on some of which (one in particular respecting the price of the best German Oznabgs) I was in hopes I should have received an immediate answer to. Not having heard of the miscarriage of any mail, I am at a loss to what cause to ascribe your silence; and yet, none appearing so likely, as a mishap to the letter, I forward a duplicate of it.
Ellwood arrived about the date of my last, and the articles sent by him were delivered in good order. By the first Vessel bound to Alexandria, I pray you to send me the several articles mentioned in the enclosed list, addressed to the care of Colo. George Gilpin of that place. I am—Dear Sir Your Obedient Hble Servant

Go: Washington

